Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Jason DiMedio on 1/5/22.

The application has been amended as follows:
Dependent claim 22 is now canceled.
Independent claims 1 and 20 are amended so that the claims appear as follows:
1. (Currently amended) A building automation method, the method comprising: 
receiving, by a scheduling module executing on a server system of a building automation system, event configuration information from user devices for events to be scheduled at spaces of a building; 
determining, by the scheduling module, required building automation features for the events to be scheduled based on the event configuration information; 
generating, by the scheduling module, location information for the events to be scheduled based on the event configuration information;
, wherein selecting spaces for the events based on the energy efficiency of the building automation system comprises the scheduling module selecting spaces based on residual heating from other used spaces, and sending the selected spaces to the user devices, and
controlling operations of the building automation system based on the selected spaces.

20. (Currently amended) A building automation system, the system comprising: 
a server system for executing a scheduling module for receiving event configuration information from user devices for events to be scheduled, determining required building automation features for the events to be scheduled based on the event configuration information, generating location information for the events to be scheduled based on the event configuration information, based on residual heating from other used spaces, and controlling operations of the building automation system based on the selected spaces.

Claim 22 (Canceled)

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduling module in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
	Claims 1-2, 4-7, 20, 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-7 and 23-27
Regarding claim 1, the prior art of record, Klemm et al. (US 20150006218) discloses a method for determine the enterprise rules that apply to the meeting based on a purpose of the meeting, provide the meeting organizer with one or more of a required and/or optional meeting invitee, a list of potential purposes for the meeting, a required and/or optional start and/or end time for the meeting, a required and/or optional inanimate enterprise resource for the meeting, and a required and/or optional location for the meeting (Klemm, see [0011]-[0016], Fig. 1, Fig. 3A, Fig. 3B and [0042]-[0045]). The prior art of record, Chai et al. (“Minimizing commercial building cost in smart grid: an optimal meeting scheduling approach”) discloses mathematical programming approach to schedule meetings in an organization over a fixed period of time, while minimizing the wasted energy and possibly achieving more balanced demand distribution. The problem is formulated as a mixed integer linear program subject to a set of realistic constraints including people's available time slots and energy consumption characteristics of the meeting rooms. Two objective functions are considered: minimizing the total energy used and minimizing the total energy cost (Chai, see page 768). The prior art of record, Kho et al. (US 20130151302) discloses a relationship is established between scheduled events in an electronic calendaring application. A first event is scheduled on the electronic calendaring application and at 
However, regarding claim 1, the combination of prior arts does not describe:
receiving, by a scheduling module executing on a server system of a building automation system, event configuration information from user devices for events to be scheduled at spaces of a building; determining, by the scheduling module, required building automation features for the events to be scheduled based on the event configuration information; generating, by the scheduling module, location information for the events to be scheduled based on the event configuration information; selecting, by the scheduling module, spaces for the events based on the required building automation features, the location information, and energy efficiency of the building automation system, wherein selecting spaces for the events based on the energy efficiency of the building automation system comprises the scheduling module selecting spaces based on residual heating from other used spaces, and sending the selected spaces to the user devices, and controlling operations of the building automation system based on the selected spaces

Claim 20
claim 20, the prior art of record, Klemm et al. (US 20150006218) discloses a system for determine the enterprise rules that apply to the meeting based on a purpose of the meeting, provide the meeting organizer with one or more of a required and/or optional meeting invitee, a list of potential purposes for the meeting, a required and/or optional start and/or end time for the meeting, a required and/or optional inanimate enterprise resource for the meeting, and a required and/or optional location for the meeting (Klemm, see [0011]-[0016], Fig. 1, Fig. 3A, Fig. 3B and [0042]-[0045]). The prior art of record, Chai et al. (“Minimizing commercial building cost in smart grid: an optimal meeting scheduling approach”) discloses mathematical programming approach to schedule meetings in an organization over a fixed period of time, while minimizing the wasted energy and possibly achieving more balanced demand distribution. The problem is formulated as a mixed integer linear program subject to a set of realistic constraints including people's available time slots and energy consumption characteristics of the meeting rooms. Two objective functions are considered: minimizing the total energy used and minimizing the total energy cost (Chai, see page 768). The prior art of record, Kho et al. (US 20130151302) discloses a relationship is established between scheduled events in an electronic calendaring application. A first event is scheduled on the electronic calendaring application and at least a second event is scheduled at a user designated time interval relative to the first event. The at least a second event is automatically changed when the user initiates a change to the first event. The user designated time interval is automatically maintained between the first event and the at least a second event (Kho, see [0036]-[0037]).
However, regarding claim 20, the combination of prior arts does not describe:
a server system for executing a scheduling module for receiving event configuration information from user devices for events to be scheduled, determining required building automation features for the events to be scheduled based on the event configuration information, generating location information for the events to be scheduled based on the event configuration information, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117